Exhibit 10.1

 

AMENDMENT TO

PATINA OIL & GAS CORPORATION

1996 EMPLOYEE STOCK OPTION PLAN

 

This Amendment (the “Amendment”) to the Patina Oil & Gas Corporation 1996
Employee Stock Option Plan (the “Plan”) is adopted as of September 14, 2004 by
the Board of Directors (the “Board”) of Patina Oil & Gas Corporation (the
“Company”).

 

RECITALS

 

WHEREAS, the Board has determined that it is desirable and in the best interests
of the Company to amend the Plan to provide that the gain from the exercise of
stock options granted under the Plan may be deferred by the optionee subject to
the terms of the Amended & Restated Patina Oil & Gas Corporation Deferred
Compensation Plan for Select Employees (the “DCP”); and

 

WHEREAS, Section 9 of the Plan provides that the Plan may be amended by the
Board.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is amended as follows:

 

1. A new section 6.13 is hereby added to the Plan to read as follows:

 

6.13 Deferrals. Notwithstanding any other provision of the Plan to the contrary,
the Committee may permit or require a Holder to defer such Holder’s receipt of
the shares of Stock that would otherwise be due to such Holder by virtue of the
exercise of an Option. If any such deferral election is permitted or required,
the Committee shall, in its sole discretion, establish rules and procedures for
such payment deferrals. Such deferral may be accomplished under the Company’s
Amended and Restated Deferred Compensation Plan for Select Employees or pursuant
to terms and conditions contained in the relevant Option Agreement. The Company
may, but is not obligated to, contribute the shares of Stock that would
otherwise be issuable pursuant to the exercise of the Option to a rabbi trust.
Shares issued to a rabbi trust pursuant to this Section 6.13 may ultimately be
issued to the Holder in accordance with the terms of the DCP or the Option
Agreement. In addition, Shares that would otherwise be issued to the Holder at
the time the Option is exercised but for a proper deferral under this Section
6.13 and are distributed from the DCP to the Holder shall be charged against the
total number of shares of Stock reserved under Section 2.1 of the Plan.

 

2. All capitalized terms used herein shall have the meanings assigned to them in
the Plan.



--------------------------------------------------------------------------------

3. Except as expressly amended hereby, the Plan remains in full force and
effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by the
undersigned, a duly authorized officer of the Company, as of September 14, 2004.

 

Patina Oil & Gas Corporation By:  

/s/ Michael N. Stefanoudakis

--------------------------------------------------------------------------------

Name:   Michael N. Stefanoudakis Title:   Vice President and General Counsel